Title: From Thomas Jefferson to Albert Gallatin, 3 August 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Aug. 3. 1802.
          
          Your’s of July 24. from New York was recieved on the 31st. this will probably find you at Washington. I immediately wrote to the Secretary of state’s office for a commission for Selman vice Goforth in Symmes’s case, and shall be ready to sign those for Massac, Marblehead & Pensylvania, as also for a successor to Foster, when presented. I suppose, all circumstances considered, that Wheelan’s office when resigned, would be well filled by T. Coxe, and that he ought to have it. I have recieved as strong recommendations as can possibly exist in favor of Robert Porter vice Vancleve. my own sense of Lieper’s qualifications & rights make him a competitor. to which it is best to give it, or to neither, may be a subject of consideration when I return, as nothing can suffer in the mean time. whenever the light house at Point Comfort is ready for a keeper, I have irresistable recommendations of a Capt Samuel Eddins. your information respecting E.L. fills me with concern. as soon as it is ascertained, we must take measures to produce a reimbursement and, if necessary, a resignation. some private intimation will probably be the best mode. I recieve information that Hopkins Commr. of loans in Richmd. being allowed by law 2. clerks and having scarceley occasion for one, in fact employs but one, & gives him the salary of two. will you have this enquired into, and exact restitution of the double salary illegally given. you may remember I once troubled you to authenticate officially some extracts of letters relative to the 9000. D. of which E. Randolph claims to be debtor to mr Short instead of the US. I now recieve information from the Attorney employed that extracts of letters cannot be given in evidence, that an official copy of the whole letter must be produced. I see at once the propriety of the rule, but unluckily the information comes to me here, while the list of the papers referred to is at Washington, so that it is out of my power to specify the papers necessary. Colo. Minor (our lawyer) happens to mention two as essentially necessary, that is to say mr Short’s letters of the 12th. & 30th. of August 1794. on which he says mr Randolph rests principally his claim of that credit. will you be so good as to have these two letters copied from your office authenticated & forwarded to me. Minor says the cause will be tried at the next session of the court. I am happy to hear your health is better, but shall still have more confidence in it if I hear you have retired into the country for these two months. Accept assurances of my affectionate attachment & high respect.
          
            Th: Jefferson
          
          
            P.S. What are the subjects on which the next session of Congress is to be employed. it is not too early to think of it. I know but of two. 1. the militia law. 2. the reformation of the civil list recommended to them at the last meeting but not taken up thro’ want of time & preparation. that preparation must be made by us.—an accurate statement of the original amount and subsequent augmentations or diminutions of the public debt, to be continued annually, is an article on which we have conferred before. a similar statement of the annual expences of the government for a certain period back, & to be repeated annually, is another wholsome necessity we should impose on ourselves & our successors. our court calendar should be compleated.
          
        